Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 1 of 60 PageID: 1




WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
Maxwell L. Billek, Esq. (055101993)
Michael P. Chipko, Esq. (011902011)
200 Campus Drive
Florham Park, New Jersey 07932-0668
Tel: (973) 624-0800
Fax: (973) 624-0808
Maxwell.Billek@wilsonelser.com
Michael.Chipko@wilsonelser.com

BRADFORD, LTD
Aaron P. Bradford, Esq. (pro hac vice application forthcoming)
2701 Lawrence Street, Suite 104
Denver, Colorado 80205
Telephone: (303) 325-5467
Facsimile: (844) 406-5294
Aaron@apb-law.com
Nina@apb-law.com
Counsel for Plaintiff Onyx Enterprises Int’l, Corp.


                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 ONYX ENTERPRISES INT’L, CORP., a
 New Jersey corporation,

       Plaintiff,                             Case No.

 v.

 KHODROID, a foreign corporation,             COMPLAINT AND JURY TRIAL
                                              DEMAND
       Defendant.




       Plaintiff Onyx Enterprises International, Corp. (“Onyx”), by and through undersigned

counsel, hereby sues Defendant KhodroID (“KhodroID”) and alleges as follows:
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 2 of 60 PageID: 2




                                        NATURE OF ACTION

        1.     This case involves KhodroID’s intentional and blatant infringement of Onyx’s

well-known house mark, the iD® Mark, and Onyx’s distinctive trade dress used in connection with

the marketing, advertising, and sale of automotive products.

        2.     KhodroID owns and operates a website that sells automotive products that mimics,

almost identically, Onyx’s distinctive trade dress. KhodroID also owns and operates social media

sites that promote KhodroID’s sale of automotive products that utilize a mark identical to Onyx’s

iD® Mark.

        3.     KhodroID’s infringement and copying of both Onyx’s signature trademark and

trade dress are blatant, unauthorized, and encroach upon any acceptable notion of fair competition.

In fact, KhodroID received a cease and desist letter in February of 2020 directed at KhodroID’s

blatant copying of Onyx’s famous iD® Mark. Exhibit 1. Rather than respond, KhodroID

proceeded to copy some or all of Onyx’s coding for www.CARiD.com after receiving notice that

KhodroID was unlawfully using Onyx’s ID trademark. KhodroID, in essence, doubled down on

its illegal theft of Onyx’s intellectual property in a way that can only be seen as intentional. Onyx

provided a second ceases and desist letter on April 28, 2020, to which no response was received

necessitating this action. Exhibit 2.

        4.     Onyx brings this action for damages and injunctive relief for federal trademark

infringement, federal trade dress infringement, federal unfair competition, false designation of

origin, and dilution pursuant to the Lanham Act (15 U.S.C. § 1051, et seq.), and trademark



                                                 2


2981844v.1
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 3 of 60 PageID: 3




infringement, unfair competition, and deceptive trade practices pursuant to the New Jersey

Consumer Fraud Act, N.J. Stat. §§56:8-1 to -204, and the common law of the State of New Jersey.

                                             PARTIES

        5.     Onyx is a New Jersey corporation having a principal place of business at 1

Corporate Drive, Suite C, Cranbury, New Jersey 08512.

        6.     Upon information and belief, KhodroID is an Iranian corporation having a principal

place of business at Narges Gol Passage, Siraj Al-Molk Alley, First Floor, No. 6, Tehran, Iran.

                                   JURISDICTION & VENUE

        7.     This Court has subject matter jurisdiction over the asserted claims under 15 U.S.C.

§ 1121, 28 U.S.C. §§ 1331, 1338(a), and 1338(b).

        8.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over

Onyx’s state and common law claims because those claims are so related to the federal claims that

they form part of the same case or controversy.

        9.     This Court has personal jurisdiction over KhodroID because it has committed

tortious acts in this District through KhodroID’s advertisements and proposed sale of goods using

Plaintiff’s trademark and trade dress. KhodroID further maintains a website accessible in this

District.

        10.    Venue is proper within this District pursuant to 28 U.S.C. § 1391(b) and (c) and

under 28 U.S.C. § 1400(b) because KhodroID has committed substantial acts of infringement, as

well as acts of unfair competition and deceptive trade practices in this Judicial District, and because

they provide goods and do business within this Judicial District.

                                                  3


2981844v.1
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 4 of 60 PageID: 4




                                 FACTUAL ALLEGATIONS
              CREATION, GROWTH, AND SCOPE OF ONYX’S iD® MARK

        11.    As early as 2008, Onyx deployed its iD® Mark to brand its eCommerce platform

designed to sell complex product portfolios. For more than a decade, Onyx has been singularly

focused upon the creation of a unique, comprehensive, and reliable online customer experience for

those seeking to purchase automotive products, both original equipment (“OE”) and aftermarket

(“AM”) parts. By reliably connecting consumers to millions of products from thousands of brands,

Onyx drove consumer confidence in the purchase of automotive products online and established

the iD® brand as the leader in online automotive product sales.

        12.    Onyx is a pure online retailer. When formed, the market for the online purchase of

automotive parts was minimal.       In 2008, Onyx launched its first iD® branded platform,

www.CARiD.com, and funded a consistent and persistent effort to compete with traditional

channels for the sale of automotive products by creating demand for products online.




                  (Screenshot from The Way Back Machine, December 2009)
                                                4


2981844v.1
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 5 of 60 PageID: 5




        13.    To compete with traditional automotive retailers and create consumer confidence

for the online purchase of automotive products, Onyx invested hundreds of millions of dollars

marketing and developing its brand, constructing a proprietary platform coupled with a

comprehensive product catalog featuring millions of OE/AM products from thousands of brands.

Onyx also integrated customer service and consumer education components to create a

comprehensive online experience that customers enjoy and companies respect.

        14.    Through this effort, Onyx has grown the iD® brand into one of the largest online

retailers of automotive products in the United States. At the time it was formed in 2008, online

traffic for the sale of automotive products was virtually non-existent, as depicted below. Today,

Onyx receives over 10 million visitors to its site each month, nearly three times its closest online

direct competitor, as depicted below.




                                                 5


2981844v.1
    Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 6 of 60 PageID: 6




         15.   Figure 1 is a graphical representation from a SpyFu, Inc.1 demonstrating the number

of monthly SEO clicks directed at the top pure online retailers from 2006 through the present. See

Exhibit 3, Declaration of Aaron P. Bradford, Attachment 1. Using only www.CARiD.com, Onyx

represents the he top performer as represented by the top, red line below:




                                              FIGURE 1

         16.   Figure 2 is a graphical representation of the number of monthly clicks directed at a

comparison of the top online retailers, with Onyx as the top line, from 2015 through the present.

See Exhibit 3, Bradford Dec., Attachment 2.




1
 Figures 1-5 were derived from SpyFu, Inc., a third party with which Onyx has no relationship. Figures
1-5 were generated using various publicly available competitor analysis tools available at
www.spyfu.com. Figures 1-5 are provided to demonstrate the relative market position of the selected
domains over time. Figures 1-5 were not produced using data maintained by Onyx.
                                                   6


2981844v.1
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 7 of 60 PageID: 7




                                            FIGURE 2

        17.    After Onyx launched its iD® platform in 2008, traditional automotive product

retailers such as AutoZone, Advanced Auto Parts, O’Reilly Auto/Pep Boys, and NAPA started to

heavily invest in eCommerce. Specialty brick and mortar retailers, such as 4 Wheel Parts and

others, also followed suit. Figure 3 is a graphical representation of the performance, expressed in

terms of monthly clicks, of the top six traditional retailers’ domains from 2006 through the present.

See Exhibit 3, Bradford Dec, Attachment 3.




                                            FIGURE 3
                                                 7


2981844v.1
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 8 of 60 PageID: 8




        18.    Through its concerted campaign to drive its iD® Mark to the center of consumer

purchasing for automotive parts and accessories, Onyx has outperformed all traditional retailers

online other than AutoZone. See Exhibit 3, Bradford Dec., Attachment 4. Onyx is again

represented by the Red Line, which is just below AutoZone:




                                            FIGURE 4
        19.    Figure 4 is a graphical representation of the number of monthly clicks on the

indicated domains from 2015 through the present.

        20.    To achieve these results, Onyx committed substantial resources to ensure that it

would perform relative to its competition, both traditional retailers and the field of pure

eCommerce retailers. Onyx has spent nearly $200 million in marketing its brand.

        21.    To maintain its position relative to eCommerce and traditional retailers, Onyx has

similarly outspent the competition to drive traffic to its iD® Branded platforms.

        22.    As a result of its efforts, Onyx’s online presence exceeds the profiles of its top

online competitors according to SpyFu’s Kombat feature:



                                                 8


2981844v.1
 Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 9 of 60 PageID: 9




                                           FIGURE 5

        23.    Like the end consumer, most automotive product manufacturers, both OE and AM,

associate the iD® brand with Onyx and its unique, comprehensive, and reliable eCommerce

platform. Onyx works with manufacturers and distributors of OE and AM products (“the Brands”)

to build educational tools and product pages to connect the right customer, with the right Brand,

for the right car. The Brands associate the iD® Mark with quality service and professional product

placement.

        24.    The substantial brand power behind the iD® Mark that has been developed for over

a decade is reflected in a consistent commercial impression: When consumers and/or Brands see

the iD® Mark with its unique properties and design elements, they know to expect quality, service,

and professionalism, deriving from a very specific and distinguishable source.

                                                9


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 10 of 60 PageID: 10




        25.   Leveraging its famous mark and the goodwill customers associate with the iD®

brand, Onyx expanded its suite of eCommerce platforms into other complex market product

portfolios.




        26.   For example, Onyx developed and released its MOTORCYCLEiD ® mark in July

2018. Similar to CARiD®, MOTORCYCLEiD® conveys to customers that they can come to

Onyx—and MOTORCYCLEiD®—to identify the unique parts and pieces that are suited for that

customer’s particular motorcycle.

        27.   For example, Onyx developed and released its TRUCKiD® mark in July 2018.

Similar to CARiD®, TRUCKiD® conveys to customers that they can come to Onyx—and

TRUCKiD®—to identify the unique parts and pieces that are suited for that customer’s particular

semi-truck or other oversized or commercial vehicle.



                                              10


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 11 of 60 PageID: 11




        28.   Onyx’s iD® Mark and the reputation it has developed in association with its iD®

trademark and iD® brand have grown based on the quality associated with them. Consequently,

Onyx has registered the following marks: BOATiD®, CAMPERiD®, MOTORCYCLEiD®,

POWERSPORTSiD®, RECREATIONiD®, STREETiD®, TOOLSiD®, and TRUCKiD®. Onyx

has launched associated eCommerce platforms utilizing the same trade dress.




       www.BOATiD.com




       www.CARiD.com




                                              11


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 12 of 60 PageID: 12




       www.CAMPERiD.com




       www.MOTORCYCLEiD.c
       om




       www.POWERSPORTSiD.
       com




                                     12


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 13 of 60 PageID: 13




       www.RECREATIONiD.co
       m




       www.TOOLSiD.com




        29.    Onyx’s CARiD® branded services have received consistent high ratings.

        30.    Onyx has an “Elite” rating of 9.5/10 out of about 102,877 reviews on

www.ResellerRatings.com. Based on the reviews submitted within the last six months, Onyx’s

CARiD® branded services has an average customer service rating of 9.09/10 and a “chance of

future purchase” rating of 8.99/10.

        31.    Onyx has an “A+” rating with the Better Business Bureau.

        32.    Onyx has a 4.7 out of 5 on Google Reviews based upon just under 10,000 reviews.


                                              13


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 14 of 60 PageID: 14




        33.    Onyx’s CARiD® Facebook page currently has a 4.4/5 rating out of about 20,088

reviews.

        34.    The CARiD® Instagram account currently has approximately 39,000 followers

while the CARiD® Facebook account currently has over 2.5 million followers. The CARiD®

YouTube Channel has over 69,100 subscribers and over 35.6 million views.

        35.    As a result of its efforts, including its extensive financial investment, Onyx has

made a substantial amount of sales through its iD® brand in the United States and abroad. Sales

of products sold through Onyx’s CARiD® and other iD® branded services have far exceeded those

of the majority Onyx’s direct competitors in the United States and abroad.

                 ONYX’S INTELLECTUAL PROPERTY PROTECTIONS
        36.    In addition to the strong consumer recognition, the iD® brand enjoys substantial

state and federal trademark protections given its ubiquitous and consistent use since 2008. Onyx

is the registered owner of the federal trademark registration for the stylized “iD” logo (Reg. No.

5658672) for “Wholesale distributorships featuring automotive parts and accessories; retail store

services featuring automotive parts and accessories; online retail store services featuring

automotive parts and accessories.” See Exhibit 4.




                                               14


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 15 of 60 PageID: 15




        37.    Onyx owns the trademark application for its newly-stylized iD® logo (Reg. No.

5804750) for “Distributorship services featuring parts and accessories for land vehicles and water

vehicles; Distributorship services featuring goods for travel and outdoor recreational activities;

Distributorship services featuring tools.”




        38.    This application received no opposition and was registered on the Principal Register

on July 16, 2019. Onyx has been using this newly stylized iD® logo in some version in connection

with its multiple retail platforms since at least 2013.

        39.    Onyx is the registered owner of the federal trademark, wordmark, and registration

for CARiD® (Reg. No. 3711746) for “Wholesale distributorships featuring automotive

accessories; retail store services featuring automotive accessories; online retail store services

featuring automotive accessories.” Onyx has been using this trademark in connection with its

eCommerce platform since at least 2008.

        40.    Onyx owns U.S. Trademark Registrations and pending U.S Trademark

Applications for the following marks, copies of which are attached as Exhibit 4:

        MARK               Reg./Ser. No.                        Goods & Services
        CARID            Reg. No. 3711746      IC 035: Wholesale distributorships featuring
                                               automotive accessories; retail store services
                                               featuring automotive accessories; online retail store
                                               services featuring automotive accessories. (Date of
                                               First Use: at least as early as March 10, 2009)

                                                  15


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 16 of 60 PageID: 16




                  Reg. No. 5804750    IC 035: Distributorship services featuring parts and
                                      accessories for land vehicles and water vehicles;
                                      Distributorship services featuring goods for travel
                                      and outdoor recreational activities; Distributorship
                                      services featuring tools. (Date of First Use: at least
                                      as early as June 1, 2018)

                  Reg. No. 5658672    IC 035: Wholesale distributorships featuring
                                      automotive parts and accessories; retail store
                                      services featuring automotive parts and accessories;
                                      online retail store services featuring automotive
                                      parts and accessories. (Date of First Use: at least as
                                      early as September 1, 2013)

                  Ser. No. 87412406 IC 002: Sealer coatings for use in the sealing of
                                    vehicle parts and during vehicle repairs; coatings
                                    for industrial purposes, namely, paints, aerosol
                                    paints, rust treatment coatings, undercoats in the
                                    nature of industrial sealants for waterproofing and
                                    surface hardening, insulation coatings, and
                                    rubberized coatings in the nature of industrial
                                    sealants for waterproofing and surface hardening;
                                    anti-corrosive oils

                                      IC 003: Chemical cleaners directed to the the
                                      vehicle industries; windshield washing fluid;
                                      vehicle and car wax preparations

                                      IC 004: Motor vehicle lubricants; Rust penetrant
                                      lubricants for vehicle exhaust systems, for hood
                                      release cables, for nuts and bolts, for shock
                                      absorbers, and other clips and cables of vehicles;
                                      penetrating oil; vehicle lubricants; vehicle
                                      lubricating greases; lubricating oils; automotive
                                      lubricants

                                      IC 007:       Vehicle equipment, namely, engine
                                      mufflers, spark plugs, gaskets, and chucks for
                                      power-operated drills; metal engine gaskets for
                                      vehicles


                                        16


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 17 of 60 PageID: 17




                                     IC 009:        Batteries for motor vehicles; battery
                                     maintenance equipment, namely, cables, lugs,
                                     connectors, terminals, hardware, protectors, cable
                                     assemblies, bolts, and booster cables; battery
                                     chargers for motor vehicles

                                     IC 012: ATVs (all terrain vehicles); automobiles
                                     and structural parts therefor; brake discs for
                                     motorcycles; motor scooters and structural parts
                                     therefor; motorcycle drive chains ; motorcycle foot
                                     pegs; motorcycle sprockets; motorcycles and
                                     structural parts therefor; motorized bicycles;
                                     motorized dirt bikes for motocross and dune
                                     buggies; motorized vehicles, namely, go-carts;
                                     parts of motorcycles, namely, brake cables; parts of
                                     motorcycles, namely, brake calipers; parts of
                                     motorcycles, namely, brake levers; parts of
                                     motorcycles, namely, brake master cylinder
                                     assemblies; parts of motorcycles, namely, brake
                                     rotors; parts of motorcycles, namely, clutch cables;
                                     parts of motorcycles, namely, clutch master
                                     cylinder assemblies; parts of motorcycles, namely,
                                     handle bar grips; parts of motorcycles, namely,
                                     handle bar throttles; parts of motorcycles, namely,
                                     handle bar grips; parts of motorcycles, namely,
                                     handle bars; parts of motorcycles, namely, master
                                     cylinders; parts of motorcycles, namely, shift
                                     levers; parts of motorcycles, namely, brake master
                                     cylinder assemblies; parts of motorcycles, namely,
                                     clutch master cylinder assemblies; vehicle parts,
                                     namely, rearview mirrors; push scooters and
                                     structural parts therefor

                                     IC 025: Clothing, namely, t-shirts, sweatshirts,
                                     headwear and footwear

       BOATiD     Reg. No. 5888908   IC 035: Online retail store services featuring
                                     consumer products, electronics, parts and
                                     accessories for boats and water vehicles, boat
                                     safety, and boat maintenance; computerized online
                                     ordering featuring general merchandise and general

                                       17


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 18 of 60 PageID: 18




                                      consumer goods for boats and water vehicles, boat
                                      safety, and boat maintenance

     CAMPERiD     Reg No. 58889090 IC 035: Online retail store services in the field of
                                   outdoor consumer products, equipment, parts and
                                   accessories used with, or in association with,
                                   recreation vehicles, campers, cooking, towing, and
                                   other outdoor recreational activities; Online retail
                                   store services in the field of general merchandise
                                   and general consumer goods used for outdoor
                                   recreational activities

 MOTORCYCLEiD     Reg. No. 5787890    IC 035: Online retail store services featuring
                                      consumer products, electronics, apparel, protective
                                      wear, parts and accessories for motorcycles, dirt
                                      bikes, motocross bikes, scooters, and three-wheel
                                      bikes; computerized online ordering featuring
                                      general merchandise and general consumer goods
                                      including those used with motorcycles, dirt bikes,
                                      motocross bikes, scooters, and three-wheel bikes
                                      (Date of First Use: at least as early as July 1, 2018)

 POWERSPORTSiD Reg. No. 5787889       IC 035: Online retail store services featuring
                                      consumer products, electronics, parts and
                                      accessories for powersports, namely, boating,
                                      snowmobiling, motorcycling, utility terrain
                                      vehicles, watercrafts, off-road vehicles, and all-
                                      terrain vehicles; computerized online ordering
                                      featuring general merchandise and general
                                      consumer goods including those used in support of
                                      powersports
                                      (Date of First Use: at least as early as July 1, 2018)

      RACINGiD    Ser. No. 88303678 IC 035: On-line retail store services featuring a
                                    wide variety of consumer goods of others; Online
                                    retail store services featuring consumer products,
                                    electronics, parts and accessories for land and water
                                    vehicles used for racing or high performance travel;
                                    Computerized online ordering featuring general
                                    consumer merchandise


                                         18


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 19 of 60 PageID: 19




  RECREATIONiD         Reg. No. 5888910      IC 035: Online retail store services in the field of
                                             consumer products, shoes, electronics, equipment,
                                             parts and accessories used with, or in association
                                             with, walking, camping, backpacking, hiking,
                                             tailgating, cooking, hunting, fishing, biking,
                                             towing, and other outdoor recreational activities;
                                             Online retail store services in the field of general
                                             merchandise and general consumer goods used for
                                             outdoor recreational activities

      STREETiD         Reg. No. 5850420      IC 035: On-line retail store services featuring a
                                             wide variety of consumer goods of others.

      TOOLSiD          Reg. No. 5888911      IC 035: Online retail store services featuring
                                             consumer products, electronics, parts and
                                             accessories associated with tools, namely, power
                                             tools, hand tools, lawn and garden tools, air tools,
                                             automotive tools, and construction tools; Online
                                             retail store services in the field of general
                                             merchandise and general consumer goods used for
                                             or with tools

      TRUCKiD          Reg. No. 5787891      IC 035: Online retail store services in the field of
                                             electronics, consumer products, parts and
                                             accessories directed to, or used in association with,
                                             trucks, semi-trucks, semi-tractor trailers, fifth
                                             wheels, trailers and towing; computerized online
                                             ordering featuring general merchandise and general
                                             consumer goods for those in the field of trucks,
                                             semi-trucks, semi-tractor trailers, fifth wheels,
                                             trailers and towing
                                             (Date of First Use: at least as early as July 1, 2018)


        41.    Registration No. 3711746 is “incontestable” under § 15 U.S.C. § 1065, and thereby

is conclusive evidence of the validity of the registered mark and of Onyx’s ownership of the mark.

        42.    Consequently, its iD® brands have become distinctive and well-known in the

industry as a symbol of Onyx’s goodwill with manufacturers, distributors, resellers, industry

                                               19


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 20 of 60 PageID: 20




publications, and consumers of vehicle parts and accessories. The breadth and scope of Onyx’s

offerings is extensive, and many of the parts comprising a vehicle could be purchased through the

platform. As a result, its stylized iD® Mark has become famous and a strong indicator of source

and affiliation.

        43.        Onyx also owns valid and subsisting common law rights in the marks depicted

below, which Onyx has continuously used in interstate commerce for many years:




                                                20


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 21 of 60 PageID: 21




        44.      Onyx has also enforced its intellectual property rights to ensure the integrity and

strength of its iD® Brands. Apart from informal enforcement, Onyx has taken steps to protect the

ID Brand in the following actions:

              a. Onyx Enters. Int’l, Corp. v. Guangzhou Zezhong Elecs. Co., Ltd., No. 1:18-cv-

                 03226 (D. Colo. filed Dec. 14, 2018).

              b. Onyx Enters. Int’l, Corp. v. Sloan Int’l Holdings Corp., No. 0:20-cv-60871-RKA

                 (S.D. Fla. filed Apr. 29, 2020).

              c. Onyx Enters. Int’l, Corp. v. ID Parts, Inc., No. 1:20-cv-11253 (D. Mass. filed

                 June 30, 2020).

              d. Onyx Enters. Int’l, Corp. v. ID Auto, LLC, No. 1:20-cv-05022 (S.D. N.Y. filed

                 June 30, 2020).

                  TRADE DRESS ASSOCIATED WITH THE ID PLATFORM
        45.      Onyx is an innovator in the field of creation of eCommerce user experiences. Onyx

has employed a large work force to develop, design, and maintain multiple eCommerce platforms

that feature Onyx’s Trade Dress.

                                                    21


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 22 of 60 PageID: 22




         46.   Onyx’s Trade Dress communicates to the consumer that they have entered a luxury

niche buying experience filled with modern and graphical features strategically placed to help the

consumer make the right buying decision. Onyx’s Trade Dress is characterized by a stylish and

inviting landing page and a multitude of product, brand or service specific channels designed to

usher the consumer toward the purchase of the right products for their needs using Onyx’s

proprietary and graphical searching tools. From landing, through purchase, the consumer is met

with a consistent theme of engaging and helpful graphical elements that have become synonymous

with the Onyx experience.

         47.   Onyx’s Trade Dress is non-functional. Onyx’s Trade Dress is a unique source

identifier that consumers value, recognize and associate with Onyx. Onyx’s Trade Dress, as

described herein, has been deployed in all of its active domains discussed in Paragraphs 25-28.

         48.   On the launch page for each of the Onyx iD® brands the consumer sees Onyx’s

distinctive main navigation bar that contains Onyx’s iD® Mark and specifically chosen icons for

features such as Onyx’s “Garage.” Immediately under the main navigation bar is a vehicle search

menu—to search by year, make, and model of vehicle—overlaid on the image of a vehicle. The

arrangement, palette of colors, font choices, and high-quality image selection of its launch page

were designed with the purpose of creating a luxurious, inspiring, and user-friendly launch page.

The combination of these design choices is distinctive trade dress owned by Onyx as depicted

below:




                                               22


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 23 of 60 PageID: 23




        49.    Onyx’s vehicle search bar is a prominent feature at the top of the launch page

even as a user scrolls down:




                                               23


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 24 of 60 PageID: 24




        50.    Additional trade dress elements continue throughout Onyx’s launch page. For

example, Onyx’s launch page permits a customer to select a type of product—interior, exterior,

performance, and so on—through the use of unique icons representative of the category with

Onyx’s distinctive font underneath. Below these product type icons, a scrolling column of select

brands are featured using alluring, high-quality images and Onyx’s distinctive font selection:




                                                24


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 25 of 60 PageID: 25




                              (screenshot from www.CARiD.com)
        51.    Below these features are a more robust collection of product categories, again

using exciting, high-quality images and Onyx’s distinctive font selection:




                                               25


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 26 of 60 PageID: 26




                                  (screenshot from www.CARiD.com)
        52.    Onyx’s page features additional non-functional elements to provide convenient

selection options via distinctive, high-quality graphics. For example, farther down the launch

page, Onyx offers “Must Haves for Every Car” and “Shop by Service Type,” listing options by

whimsical grayscale icons, unique descriptions, and Onyx’s distinctive font selection:
                                               26


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 27 of 60 PageID: 27




        53.   Near the bottom of Onyx’s launch page is a mosaic of portals to Onyx’s other iD®

brands, which are represented by bold, exciting images:




                                              27


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 28 of 60 PageID: 28




                                   (screenshot from www.CARiD.com)
        54.      This unique combination of design choices creates an overall look and feel for the

Onyx         eCommerce    platforms    found     at   www.CARiD.com,        www.TOOLSiD.com,

www.RECREATIONiD.com,                 www.CAMPERiD.com,             www.POWERSPORTiD.com,

www.TRUCKiD.com,                www.BOATiD.com,              www.MOTORCYCLEiD.com              and

www.STREETiD.com that assures the consumer that the products offered are high quality and

inspiring, indulging in an unparalleled user-friendly experience.

        55.      Indeed, when compared to the websites of competitors in Figures 1-6, the

distinctive trade dress of Onyx’s eCommerce platform becomes abundantly clear:

               www.PartsGeek.com                                www.CARiD.com




               www.JCWhitney.com                             www.AutoAnything.com




                                                 28


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 29 of 60 PageID: 29




                                     29


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 30 of 60 PageID: 30




              www.realtruck.com                                www.jegs.com




              www.autozone.com                           www.oreillyautoparts.com




              www.napaonline.com                           www.4wheelparts.com




                                             KhodroID
        56.    Onyx recently became aware of KhodroID, an Iranian company that also operates

an eCommerce website for the market and sale of automotive market products at

www.KhodroID.com.

        57.    Upon information and belief, “Khodro” means “car” or “automobile” in Persian.


                                              30


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 31 of 60 PageID: 31




        58.     KhodroID has used, and continues to this day to use, an ID mark that is practically

identical to Onyx’s iD® Mark, and trade dress that is confusing similar to that of Onyx.

KhodroID’s continued use of Onyx’s iD® Mark and trade dress will confuse consumers and harm

the decade-plus investment Onyx has made into its iD® brand and unique trade dress.

        59.     Onyx initially provided notice to KhodroID in February of 2020 that it was

unlawfully infringing its ID® mark. See Exhibit 1.

        60.     KhodroID did not respond to the February Notice. Rather, KhodroID proceeded to

directly copy and deploy all of Onyx’s Trade Dress on www.KhodroID.com as detailed in this

complaint.

        61.     Onyx provided KhodroID with a cease and desist letter on April 28, 2020. Exhibit

2. Despite notice, KhodroID has not responded and has continued to unlawfully utilize Onyx’s

trademarks and trade dress.

        62.     Despite repeated requests to cease and desist its infringing use of Onyx’s

aforementioned intellectual property, KhodroID continues to operate the www.KhodroID.com

website, which is illegally copying and utilizing distinctive trade dress owned by Onyx, and to

operate social media accounts utilizing and infringing upon Onyx’s iD® Mark. In order to protect

its iD® brand and related lines of eCommerce, Onyx brings this suit for trademark and trade dress

infringement.

        63.     Since at least as early as September 24, 2017, KhodroID has been intentionally,

systematically, and blatantly copying—and unduly profiting from—both Onyx’s iD® Mark and

trade dress.

                                                31


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 32 of 60 PageID: 32




        64.    Upon     information   and   belief,   KhodroID   operates   and   controls    the

www.KhodroID.com website and its social media accounts, and it provides retail services for

automotive products under the infringing www.KhodroID.com domain name.

        65.    Upon information and belief, KhodroID had full knowledge of Onyx’s ownership

of the iD® Mark and trade dress at least as early as September 24, 2017, including Onyx’s

respective, exclusive rights to use and license such intellectual property and the goodwill

associated therewith.

        66.    Upon information and belief, KhodroID had knowledge of Onyx’s ownership of

both the iD® Mark and the trade dress because KhodroID was already using an identical copy of

the iD® Mark, and was already beginning to stylize its website to mimic Onyx’s trade dress:




                 (screenshot of www.KhodroID.com as of September 24, 2017)



                                               32


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 33 of 60 PageID: 33




        67.   Over time, KhodroID has systematically appropriated every aspect of Onyx’s trade

dress. Side by side comparisons of www.CARiD.com and www.KhodroID.com as they currently

appear show the intentional infringement and copying of Onyx’s protected trade dress:

              Onyx’s Launch Page                           KhodroID’s Launch Page




                                                   KhodroID’s Interior Accessories Drop Down
 Onyx’s Interior Accessories Drop Down Menu
                                                                     Menu




                                                   KhodroID’s Interior Accessories Drop Down
 Onyx’s Interior Accessories Drop Down Menu
                                                                     Menu




                                              33


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 34 of 60 PageID: 34




             Onyx’s Navigation Sidebar               KhodroID’s Navigation Sidebar




      Onyx’s Headlight Product Navigation        KhodroID’s Headlight Product Navigation




       Onyx’s Product Category Selection          KhodroID’s Product Category Selection

                                            34


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 35 of 60 PageID: 35




     Onyx’s Must Haves and Service Type              KhodroID’s Car Consumables




        Oyx’s Portals to Other iD® brands        KhodroID’s Portals to Other ID brands




                                            35


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 36 of 60 PageID: 36




        Onyx’s Vehicle Tracking Wizard                  KhodroID’s Vehicle Tracking Wizard




        68.    KhodroID has systematically copied every element of Onyx’s launch page,

including its trade dress: the fonts, the color palette, the images, the icons, and the design of each

page section and navigation bar. The result is an infringing website that has the same look and

feel of Onyx’s page.

        69.    Indeed, when Onyx changed its logo in 2018, KhodroID even mimicked Onyx’s

newly released stylized iD® Mark:

                                                 36


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 37 of 60 PageID: 37




             Onyx’s earlier logo                     KhodroID’s earlier logo




     (screenshot of www.CARiD.com from        (screenshot of www.KhodroID.com from
                  12/11/2015)                                4/22/2018)




                                         37


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 38 of 60 PageID: 38




              Onyx’s updated logo                         KhodroID’s updated logo




     (screenshot of www.CARiD.com from             (screenshot of www.KhodroID.com from
                  07/19/2018)                                     11/19/2018)


        70.    Even now, KhodroID uses a mark with the same color scheme as, and is evocative

of, the iD® Mark:




        71.    KhodroID was so brazen and blatant in copying Onyx’s intellectual property that

it resulted to direct using photos from www.carid.com on its www.KhodroID.com website. In

fact, KhodroID’s www.KhodroID.com website displays photos of Onyx’s own employees who

are wearing shirts bearing the iD® Mark:




                                              38


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 39 of 60 PageID: 39




                  (screenshots from www.KhodroID.com of Onyx employees
                               wearing shirts with the iD® Mark)

        72.   Although KhodroID recently changed its www.KhodroID.com logo to one that is

not an identical copy of the iD® Mark, KhodroID continues to use an exact copy of the iD® Mark

on multiple social media platforms:




                                             39


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 40 of 60 PageID: 40




              (screenshots from KhodroID’s LinkedIn and Twitter pages, respectively)
        73.     While KhodroID has removed many instances of Onyx’s iD® Mark from its

Instagram and Facebook pages, some instances remain:




                                               40


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 41 of 60 PageID: 41




                                     41


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 42 of 60 PageID: 42




                    (annotated screenshot from KhodroID’s Instagram page)




               (screenshots from KhodroID’s Facebook pages, the first annotated)
        74.    KhodroID has blatantly and intentionally misappropriated Onyx’s trademark, trade

dress, and likeness through the unlawful use of Onyx’s iD® Mark and trade dress to market and

sell automotive products in the United States.
                                                 42


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 43 of 60 PageID: 43




         75.   True and correct copies of the current and archived website versions for

www.STREETiD.com and www.KhodroID.com as retrieved from www.web.archive.org and are

attached as Exhibits 5 and 6, respectively. True and correct copies of the website screenshots for

the KhodroID LinkedIn, Twitter, Instagram, and Facebook accounts are attached as Exhibit 7.

         76.   Upon information and belief, KhodroID initially created the www.KhodroID.com

website and name with the intention of creating consumer confusion and passing off the

www.KhodroID.com retail service as being associated with Onyx’s iD® Mark.

         77.   At all relevant times, Onyx began using its iD® Mark and its trade dress prior to

KhodroID’s use of the same mark and trade dress.

         78.   KhodroID has acted purposefully and in bad faith to usurp the substantial goodwill

that Onyx has developed under its iD® Mark, If KhodroID is permitted to continue selling

automotive products through www.KhodroID.com as it currently exists, will confuse and deceive

consumers into believing that KhodroID’s website and products are in some way affiliated or

connected to Onyx’s iD® brand when they are not.

         79.   KhodroID has made and will continue to make substantial profits and gains off of

the goodwill and value Onyx has acquired through its iD® Mark, iD® brand, and trade dress to

which KhodroID is not entitled either in law or equity.

         80.   Onyx is not affiliated or connected, directly or indirectly, with KhodroID or its

products or services, nor has Onyx endorsed or sponsored KhodroID or its parts or services.

         81.   Onyx has not in any way authorized KhodroID’s use of Onyx’s iD® Mark or trade

dress.

                                               43


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 44 of 60 PageID: 44




        82.    Onyx has no control over the nature and quality of the services or goods that

KhodroID provides through the www.KhodroID.com website or under the infringing ID mark and

trade dress.

        83.    Upon information and belief, KhodroID does not provide services through the

infringing www.KhodroID.com website or infringing ID mark and trade dress that meet the high

standard and quality that consumers have come to associate with Onyx’s iD® Mark.

        84.    KhodroID’s continued infringement of Onyx’s iD® Mark and trade dress has

caused, and will continue to cause, harm to the goodwill symbolized by Onyx’s iD® Mark, trade

dress and the reputation for quality and excellence that they embody.

        85.    On February 13, 2020, Onyx contacted KhodroID informing it of its iD® Mark and

trade dress. Onyx requested KhodroID cease infringing its intellectual property rights, including

use of the infringing website domain www.KhodroID.com.          KhodroID complained it was in

danger of losing its website within 24 hours and claimed to change its logo and holograms as well

as delete its Facebook and Instagram accounts. KhodroID made no changes to its infringing trade

dress and failed to remove all instances of Onyx’s iD® Mark from its website or social media

accounts. KhodroID also did not delete its Facebook or Instagram accounts as claimed.

        86.    Discussions with KhodroID stalled when it became apparent that KhodroID was

not interested in correcting or ceasing use of its infringing www.KhodroID.com website or the

infringing ID mark and trade dress.




                                               44


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 45 of 60 PageID: 45




          87.     Thereafter, on April 28, 2020, Onyx, through counsel, notified KhodroID of Onyx’s

rights in its iD® Mark and requested that KhodroID cease using the infringing website, iD® Mark,

and trade dress. KhodroID did not respond.

          88.     KHODORiD also continues to advertise, market, and sell competing automotive

products in the same industry through its social media accounts using its infringing ID mark.

          89.     KhodroID’s actions have diluted, damaged, and will ultimately irreparably injure

the value and goodwill of Onyx’s iD® Mark and trade dress if permitted to continue.

          90.     Absent injunctive relief, Onyx will continue to suffer irreparable harm in the loss

of control of its reputation and goodwill in its iD® Mark and trade dress.

          91.     This and all other damage to Onyx’s reputation and goodwill in its iD® Mark, iD®

brand, and trade dress resulting from the conduct alleged in this action cannot be easily quantified

nor could it be undone through an award of money damages alone.

                                          COUNT I
                Federal Trademark Infringement in Violation of 15. U.S.C. § 1125(a)

          92.     Onyx incorporates the allegations in Paragraphs 1 through 91 as if fully set forth

herein.

          93.     This cause of action arises under § 32(1)(a) and (b) of the Lanham Act, 15 U.S.C.

§ 1114.

          94.     Onyx is the owner of all right, title, and interest in, to and under its iD® Mark, and

all goodwill appurtenant thereto.




                                                   45


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 46 of 60 PageID: 46




        95.    KhodroID has, without Onyx’s consent, used copies or colorable imitations of

Onyx’s federally registered iD® Mark in commerce on or in connection with the sale, offering for

sale, distribution, and/or advertising of goods and/or services.

        96.    KhodroID has, without Onyx’s consent, used in commerce designations that are

copies or colorable imitations of Onyx’s iD® Mark, as registered under U.S. Registration Nos.

5804750 and 5658672.

        97.    KhodroID’s unauthorized use of the Onyx’s federally registered iD® Mark is likely

to cause confusion, mistake, or deception; cause the public to believe that KhodroID’s services are

authorized, sponsored or approved by Onyx when they are not; and result in the KhodroID unfairly

and illegally benefitting from Onyx’s goodwill.

        98.    KhodroID’s knowing, intentional, unlicensed, unconsented to, and otherwise

unauthorized use in commerce of Onyx’s iD® Mark and/or substantially indistinguishable

variations thereof constitutes infringement of Onyx’s iD® Mark, in violation of 15 U.S.C. § 1114.

        99.    The activities of KhodroID complained of herein constitute willful and intentional

infringement of Onyx’s iD® Mark in disregard of Onyx’s proprietary rights and were done despite

KhodroID’s knowledge that use of these marks or any reproduction, copy, or colorable imitation

thereof was and is in direct contravention of Onyx’s rights. Even though KhodroID received notice

of its infringement in February of 2020, KhodroID intentionally and willfully continues its

unauthorized use of the registered iD® Mark. Onyx is therefore entitled to statutory and treble

damages.



                                                  46


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 47 of 60 PageID: 47




          100.   KhodroID’s unlawful actions have caused and are continuing to cause Onyx

irreparable injury and monetary damages.

          101.   As a direct and proximate result of KhodroID’s conduct, Onyx has been and is

likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill.

          102.   Onyx has no adequate remedy at law and, if KhodroID’s activities are not

preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

          103.   Onyx is therefore entitled to recover actual and treble damages, attorney fees, costs

pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.

                                             COUNT II
             Federal Trade Dress Infringement in Violation of 15. U.S.C. § 1125(a)
          104.   Onyx incorporates the allegations in Paragraphs 1 through 103 as if fully set forth

herein.

          105.   The trade dress owned by Onyx on www.CARiD.com, www.TOOLSiD.com,

www.RECREATIONiD.com,                 www.CAMPERiD.com,               www.POWERSPORTiD.com,

www.TRUCKiD.com,                www.BOATiD.com,               www.MOTORCYCLEiD.com                and

www.STREETiD.com is non-functional.

          106.   The trade dress owned by Onyx on www.CARiD.com, www.TOOLSiD.com,

www.RECREATIONiD.com,                 www.CAMPERiD.com,               www.POWERSPORTiD.com,

www.TRUCKiD.com,                www.BOATiD.com,               www.MOTORCYCLEiD.com                and

www.STREETiD.com is unique and distinctive as to the source of Onyx’s eCommerce platform


                                                  47


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 48 of 60 PageID: 48




and products and has acquired secondary meaning because consumers associate these platforms as

the source of goods provided under the trade dress owned by Onyx.

        107.     The trade dress owned by Onyx on www.CARiD.com, www.TOOLSiD.com,

www.RECREATIONiD.com,                www.CAMPERiD.com,               www.POWERSPORTiD.com,

www.TRUCKiD.com,               www.BOATiD.com,                www.MOTORCYCLEiD.com                and

www.STREETiD.com is entitled to protection under both federal and common law.

        108.     KhodroID’s use in commerce of the Onyx Trade Dress found at www.CARiD.com,

www.TOOLSiD.com,                     www.RECREATIONiD.com,                  www.CAMPERiD.com,

www.POWERSPORTiD.com,                   www.TRUCKiD.com,                        www.BOATiD.com,

www.MOTORCYCLEiD.com and www.STREETiD.com to advertise, market, promote,

distribute, offer for sale, and/or sell automotive products without Onyx’s consent, is likely to cause

confusion, mistake, and/or deceive consumers into mistakenly believing that KhodroID is Onyx,

or is a licensee, authorized distributor, or affiliate of Onyx, or that KhodroID, their activities,

and/or their products, are authorized, endorsed, sponsored, or approved by Onyx, or vice versa.

        109.     KhodroID has made, and will continue to make, substantial profits and gain from

their unauthorized use of the trade dress owned by Onyx on www.CARiD.com,

www.TOOLSiD.com,                     www.RECREATIONiD.com,                  www.CAMPERiD.com,

www.POWERSPORTiD.com,                   www.TRUCKiD.com,                        www.BOATiD.com,

www.MOTORCYCLEiD.com and www.STREETiD.com to which they are not entitled in either

law or equity.



                                                 48


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 49 of 60 PageID: 49




          110.   The acts of KhodroID complained of herein were intentional, willful, with bad faith,

and were committed with the intention of deceiving and misleading the public and causing harm

to Onyx and made with the full knowledge of Onyx’s trade dress rights.

          111.   KhodroIDs’ acts and conduct complained of herein constitute federal trade dress

infringement in violation of 15 U.S.C. § 1125(a).

          112.   Onyx has suffered, and will continue to suffer, irreparable harm from KhodroID’s

unauthorized use of the trade dress owned by Onyx on www.CARiD.com, www.TOOLSiD.com,

www.RECREATIONiD.com,                  www.CAMPERiD.com,               www.POWERSPORTiD.com,

www.TRUCKiD.com,                 www.BOATiD.com,               www.MOTORCYCLEiD.com                and

www.STREETiD.com unless restrained by law.

          113.   As a direct and proximate result of KhodroID’s infringing and unlawful acts, Onyx

has suffered and will continue to suffer damages in an amount that is not presently ascertainable,

but in an amount to be established at trial.

                                               COUNT III
                 Federal Unfair Competition, and False Designation of Origin in
                                  Violation of 15. U.S.C. § 1125(a)
          114.   Onyx incorporates the allegations in Paragraphs 1 through 113 as if fully set forth

herein.

          115.   This cause of action arises under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),

et seq.

          116.   Onyx is the owner of all right, title, and interest in, to and under its iD® Mark, and

all goodwill appurtenant thereto.
                                                  49


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 50 of 60 PageID: 50




        117.   Onyx’s iD® Mark has been continuously and widely used by Onyx nationwide and

abroad, and on its website. Onyx intends to preserve and maintain its rights to the iD® Mark and

to continue the use of the iD® Mark in connection with its distributorship and retail store services

relating to the distribution and sale of automotive products.

        118.   By virtue of the renown of the iD® Mark, the iD® Mark have developed secondary

meaning and significance in the mind of the relevant public. Goods and services associated with

the iD® Mark are immediately associated by the purchasing public with Onyx’s iD® brand and its

eCommerce platforms.

        119.   Without Onyx’s consent, KhodroID has used, and will continue to use, identical

and/or confusingly similar imitations of Onyx’s iD® Mark in interstate commerce.

        120.   KhodroID’s unauthorized use of Onyx’s iD® Mark and/or confusingly similar

variations thereof, is causing and is likely to continue to cause confusion, or to cause mistake, or

to deceive, consumers and the relevant public into falsely believing that KhodroID is affiliated,

connected, or associated with Onyx’s iD® brand and the iD® Mark.

        121.   Alternatively, KhodroID’s unauthorized use of Onyx’s iD® Mark and/or

confusingly similar variations thereof, is causing and is likely to continue to cause reverse

confusion, mistake, or deception in consumers and the relevant public into falsely believing that

Onyx’s iD® brand and the iD® Mark are affiliated, connected, or associated with KhodroID and

its junior ID mark.




                                                50


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 51 of 60 PageID: 51




        122.   The acts of KhodroID as alleged herein and above constitute trademark

infringement, unfair competition, false representation, and/or false designation of origin in

violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        123.   KhodroID has engaged in this conduct knowingly, willfully, and in bad faith, in

disregard of Onyx’s proprietary rights. Even though KhodroID received notice of its infringement,

KhodroID intentionally and willfully continued its unauthorized use of Onyx’s iD® Mark. Onyx

is therefore entitled to statutory and treble damages.

        124.   KhodroID’s conduct has deprived Onyx of its rightful ability to control the quality

of goods and services uniquely associated with Onyx’s iD® Mark and to ensure that its associated,

valuable goodwill, and reputation are protected. KhodroID’s unlawful actions have caused and

are continuing to cause Onyx irreparable injury and monetary damages.

        125.   As a direct and proximate result of KhodroID’s conduct, Onyx has been and is

likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill.

        126.   Onyx has no adequate remedy at law and, if KhodroID’s activities are not

preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

        127.   Onyx is therefore entitled to recover actual and treble damages, attorney fees, and

costs pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.




                                                 51


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 52 of 60 PageID: 52




                                         COUNT IV
                   Unfair Competition in Violation of N.J. Stat. §§ 56.4-1–4.2

          128.   Onyx incorporates the allegations in Paragraphs 1 through 127 as if fully set forth

herein.

          129.   Onyx is the owner of the iD® Mark which it has used continuously and in

connection with Onyx’s goods and services prior to KhodroID’s unauthorized use of its infringing

ID mark.

          130.   KhodroID’s conduct as set forth above constitutes trademark misappropriation in

violation of N.J. Stat. § 56:4.1 et seq.

          131.   KhodroID is marketing, selling, and otherwise advertising its automotive vehicles

under marks that are identical or confusingly similar variations of Onyx’s iD® Mark.

          132.   KhodroID’s use of its infringing ID mark is likely to cause, has caused, and will

continue to cause confusion, mistake, or deception as to the sponsorship, affiliation, or source of

KhodroID’s goods and services in that consumers and others are likely to believe KhodroID’s

goods and services are legitimately connected with or approved by Onyx and/or its iD® brand.

          133.   Alternatively, KhodroID’s use of its infringing ID mark is likely to cause, has

caused, and will continue to cause reverse confusion, mistake, or deception as to the sponsorship,

affiliation, or source of Onyx’s iD® brand in that consumers and others are likely to falsely believe

Onyx’s iD® Mark and/or iD® brand are associated with KhodroID’s infringing junior ID mark.

          134.   KhodroID’s conduct constitutes unfair competition pursuant to N.J. Stat. § 56:4-1–

4-2.


                                                 52


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 53 of 60 PageID: 53




          135.   KhodroID has engaged in this conduct knowingly and willfully.

          136.   KhodroID’s unlawful actions have caused and are continuing to cause Onyx

irreparable injury and monetary damages.

          137.   As a direct and proximate result of KhodroID’s conduct, Onyx has been and is

likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill, in

an amount as yet not fully ascertained.

          138.   Onyx has no adequate remedy at law and, if KhodroID’s activities are not

preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

                                         COUNT VI
                 Unfair Competition in Violation Of New Jersey Common Law

          139.   Onyx incorporates the allegations in Paragraphs 1 through 138 as if fully set forth

herein.

          140.   Onyx is the owner of the iD® Mark which it has used continuously and in

connection with Onyx’s goods and services prior to KhodroID’s unauthorized use of its infringing

ID mark.

          141.   KhodroID’s conduct as set forth above constitutes trademark misappropriation in

violation of New Jersey common law

          142.   KhodroID is marketing, selling, and otherwise advertising its automotive vehicles

under marks that are identical or confusingly similar variations of Onyx’s iD® Mark.




                                                 53


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 54 of 60 PageID: 54




        143.    KhodroID’s use of its infringing ID mark is likely to cause, has caused, and will

continue to cause confusion, mistake, or deception as to the sponsorship, affiliation, or source of

KhodroID’s goods and services in that consumers and others are likely to believe KhodroID’s

goods and services are legitimately connected with or approved by Onyx and/or its iD® brand.

        144.    Alternatively, KhodroID’s use of its infringing ID mark is likely to cause, has

caused, and will continue to cause reverse confusion, mistake, or deception as to the sponsorship,

affiliation, or source of Onyx’s iD® brand in that consumers and others are likely to falsely believe

Onyx’s iD® Mark and/or iD® brand are associated with KhodroID’s infringing junior ID mark.

        145.    KhodroID’s conduct constitutes unfair competition pursuant to New Jersey

common law.

        146.    KhodroID has engaged in this conduct knowingly and willfully.

        147.    KhodroID’s unlawful actions have caused and are continuing to cause Onyx

irreparable injury and monetary damages.

        148.    As a direct and proximate result of KhodroID’s conduct, Onyx has been and is

likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill, in

an amount as yet not fully ascertained.

        149.    Onyx has no adequate remedy at law and, if KhodroID’s activities are not

preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

                                           COUNT VII
               Unauthorized Taking of Data in Violation of N.J. Stat. §2A:38A-3.

                                                 54


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 55 of 60 PageID: 55




          150.   Onyx incorporates the allegations in Paragraphs 1 through 149 as if fully set forth

herein.

          151.   Onyx is the owner of the data, data base, intangible property and information as

displayed on Onyx’s eCommerce platforms and Onyx’s Trade Dress. Namely, Onyx maintains

coded images, product content, product data, search tools and other features in order to operate its

eCommerce             Platforms         at        www.CARiD.com,             www.TOOLSiD.com,

www.RECREATIONiD.com,                 www.CAMPERiD.com,              www.POWERSPORTiD.com,

www.TRUCKiD.com,                  www.BOATiD.com,            www.MOTORCYCLEiD.com               and

www.STREETiD.com.

          152.   Without authorization, and upon information and belief, KhodroID accessed

Onyx’s data, data base, computer, computer programs, computer software, computer equipment,

computer system or computer network necessary to operate its eCommerce platform at

www.CARiD.com,                www.TOOLSiD.com,                       www.RECREATIONiD.com,

www.CAMPERiD.com,                   www.POWERSPORTiD.com,                    www.TRUCKiD.com,

www.BOATiD.com, www.MOTORCYCLEiD.com and www.STREETiD.com.

          153.   Without authorization and upon information, KhodroID proceeded to recklessly

obtain Onyx’s proprietary data, images, content, tools, software programs and other items from

Onyx without its permission, for the purposes of constructing an eCommerce platform at

www.khodroid.com that functions in the same fashion as Onyx’s eCommerce platforms at

www.CARiD.com,                www.TOOLSiD.com,                       www.RECREATIONiD.com,



                                                 55


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 56 of 60 PageID: 56




www.CAMPERiD.com,                  www.POWERSPORTiD.com,                      www.TRUCKiD.com,

www.BOATiD.com, www.MOTORCYCLEiD.com and www.STREETiD.com.

        154.   KhodroID’s conduct as set forth above constitutes a willful violation of the New

Jersey Computer Related Offenses Act as KhodroID’s knowingly, intentionally, repeated and

unauthorized altering, taking, and accessing of the Onyx data, data bases, intangible property and

information existing on the Onyx website platforms or otherwise Onyx computer network is a

clear violation of N.J. Stat. §2A:38A-3.

        155.   KhodroID is marketing, selling, and otherwise advertising its automotive products

using data, intangible property and information that belongs to Onyx, existing on their website

platform and computer networks.

        156.   KhodroID’s use of the Onyx data, data bases, intangible property and information

is likely to cause, has caused, and will continue to cause damage to Onyx’s business or property.

        157.   KhodroID’s conduct constitutes willful violation of the New Jersey Computer

Related Offenses Act pursuant to N.J. Stat. §2A:38A-3.

        158.   KhodroID has engaged in this conduct knowingly and willfully.

        159.   KhodroID’s unlawful actions have caused and are continuing to cause Onyx

irreparable injury and monetary damages.

        160.   As a direct and proximate result of KhodroID’s conduct, Onyx has been and is

likely to be substantially injured in its business and property, which not only concerns their data

integrity, but also its goodwill and reputation, resulting in lost revenues and profits and diminished

goodwill, in an amount as yet not fully ascertained.

                                                 56


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 57 of 60 PageID: 57




        161.    Onyx has no adequate remedy at law and, if KhodroID’s activities are not

preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

                                      PRAYER FOR RELIEF
        WHEREFORE, Onyx prays for judgment and relief against KhodroID as follows:

        A.      For preliminary and permanent injunctive relief enjoining KhodroID and any

principals, agents, servants, employees, successors and assigns of KhodroID and all those in

privity, concert or participation with KhodroID from:

             (i) imitating, copying, duplicating or otherwise making any use of Onyx’s iD ® Mark

                or any mark confusingly similar to Onyx’s iD® Mark;

             (ii) using any false designation of origin or false description which can or is likely to

                lead the trade or public, or individual members thereof, to believe mistakenly that

                any service advertised, promoted, offered or sold by KhodroID is sponsored,

                endorsed, connected with, approved or authorized by Onyx;

             (iii) causing likelihood of confusion or injury to Onyx’s business reputation and to the

                distinctiveness of the Onyx’s iD® Mark by unauthorized use of the iD® Mark or any

                mark confusingly similar to the iD® Mark;

             (iv) engaging in any other activity constituting unfair competition or infringement of

                Onyx’s iD® Mark or Onyx’s rights in, or to use, or to exploit the same;

             (v) assisting, aiding or abetting another person or business entity in engaging or

                performing any of the activities enumerated in subparagraphs (i) through (v) above.



                                                  57


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 58 of 60 PageID: 58




        B.      Find that KhodroID has infringed upon Onyx’s iD® Mark in violation of federal

and common law and damaged Onyx’s goodwill by its conduct.

        C.      Find that KhodroID has unfairly competed with Onyx by the acts complained of

herein in violation of federal law and common law.

        D.      For preliminary and permanent injunctive relief enjoining KhodroID and any

principals, agents, servants, employees, successors and assigns of KhodroID and all those in

privity, concert or participation with KhodroID from:

             (i) imitating, copying, duplicating or otherwise making any use of Onyx’s Trade Dress

                or any trade dress confusingly similar to that of Onyx;

             (ii) using any unauthorized copy or colorable imitation of Onyx’s Trade Dress in such

                fashion as is likely to relate or connect KhodroID with Onyx;

             (iii)using any false designation of origin or false description which can or is likely to

                lead the trade or public, or individual members thereof, to believe mistakenly that

                any service advertised, promoted, offered or sold by KhodroID is sponsored,

                endorsed, connected with, approved or authorized by Onyx;

             (iv) causing likelihood of confusion or injury to Onyx’s business reputation and to the

                distinctiveness of the Onyx’s Trade Dress by unauthorized use of the iD trade dress

                or any mark confusingly similar to Trade Dress;

             (v) engaging in any other activity constituting unfair competition or infringement of

                Onyx’s Trade Dress or Onyx’s rights in, or to use, or to exploit the same;

             (vi) assisting, aiding or abetting another person or business entity in engaging;

                                                  58


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 59 of 60 PageID: 59




                  or performing any of the activities enumerated in subparagraphs (i) through (v)

                  above.

    E. Find that KhodroID has infringed upon Onyx’s Trade Dress in violation of federal and

        damaged Onyx’s goodwill by KhodroID’s conduct.

    F. Find that KhodroID has unfairly competed with Onyx by the acts complained of herein in

        violation of federal law and common law.

    G. Find that the acts of KhodroID constitute a violation of N.J. Stat. §§ 56.4.1–4.2.

    H. For an order requiring KhodroID to remove any and all references to the Trade Dress,

        including any company or account names, logos, photographs or videos, and/or any other

        posts or references, from the Internet and social media outlets, such as Facebook,

        Instagram, LinkedIn, Twitter, and Youtube.

    I. Find KhodroID liable and award to Onyx monetary damages and restitution in an amount

        to be fixed by the Court in its discretion as just, including all of the KhodroID’s profits or

        gains of any kind, resulting from KhodroID’s willful infringement, dilution, and/or acts of

        unfair competition, said amount to be trebled and exemplary damages where applicable in

        view of the intentional nature of the acts complained of herein, pursuant to 15 U.S.C. §

        1117 and N.J. Stat. § 56:4.2.

    J. Award to Onyx statutory damages to the full extent permitted by law;

    K. Award to Onyx its attorneys’ fees, due to the exceptional nature of this case, and all of

        Onyx’s costs and expenses of litigation pursuant to 15 U.S.C. § 1117(a) and N.J. Stat. §

        56:4.2.
                                                 59


2981844v.1
Case 3:20-cv-08179-MAS-TJB Document 1 Filed 07/02/20 Page 60 of 60 PageID: 60




    L. Award to Onyx pre-judgment and post-judgment interest;

    M. Grant to Onyx such other and further relief as the Court may deem just, proper, and

        equitable under the circumstances.

                                         JURY DEMAND

        Plaintiff Onyx Enterprises Int’l Corp. demands a trial by jury on all issues so triable.


Dated: July 2, 2020                               Respectfully submitted,

                                                      /s/ Maxwell L. Billek_________
                                                      Maxwell L. Billek, Esq.
                                                      Michael P. Chipko, Esq.

                                                      WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN & DICKER LLP
                                                      200 Campus Drive
                                                      Florham Park, NJ 07932
                                                      973-735-6071
                                                      maxwell.billek@wilsonelser.com
                                                      michael.chipko@wilsonelser.com

                                                      /s/ Aaron P. Bradford          .
                                                      Aaron P. Bradford, Esq.
                                                      Nina Prevot, Esq.
                                                      BRADFORD, LTD
                                                      2701 Lawrence Street, Suite 104
                                                      Denver, Colorado 80205
                                                      Telephone: (303) 325-5467
                                                      Facsimile: (844) 406-5294
                                                      Email: Aaron@apb-law.com
                                                              Nina@apb-law.com




                                                 60


2981844v.1
